Exhibit 10.1

CENTERSTATE BANKS OF FLORIDA, INC.

EXECUTIVE DEFERRED COMPENSATION AGREEMENT

THIS EXECUTIVE DEFERRED COMPENSATION AGREEMENT (this “Agreement”) is adopted
this 30th day of December, 2008, by and between CENTERSTATE BANKS OF FLORIDA,
INC., a registered bank holding company pursuant to the Bank Holding Company Act
of 1956, as amended, located in Davenport, Florida (the “Company”), and ERNEST
S. PINNER (the “Executive”).

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Company. This Agreement shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act
(“ERISA”).

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Company Contribution” means the contribution to the Company Contribution
Account, if any, as set forth in Section 2.1(a).

 

1.2 “Company Contribution Account” means the Company’s accounting of the Company
Contributions.

 

1.3 “Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 5.

 

1.4 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more beneficiaries.

 

1.5 “Board” means the Board of Directors of the Company as from time to time
constituted.

 

1.6 “Change in Control” means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as such change is defined in Code Section 409A.

 

1.7 “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date.

 

1.8

“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which

 

4



--------------------------------------------------------------------------------

 

can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees or directors of the Company. Medical
determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees or directors of the Company, provided that the definition of
“disability” applied under such insurance program complies with the requirements
of the preceding sentence. Upon the request of the Plan Administrator, the
Executive must submit proof to the Plan Administrator of the Social Security
Administration’s or the provider’s determination.

 

1.9 “Early Termination” means Separation from Service before Normal Retirement
Age except when such Separation from Service occurs due to death or Termination
for Cause.

 

1.10 “Effective Date” means December 1, 2008.

 

1.11 “Normal Retirement Age” means age sixty six (66).

 

1.12 “Normal Retirement Date” means December 15, 2013.

 

1.13 “Plan Administrator” means the Board or such committee or person as the
Board shall appoint.

 

1.14 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31.

 

1.15 “Separation from Service” means termination of the Executive’s employment
with the Company for reasons other than death, Disability or Change in Control.
Whether a Separation from Service has occurred is determined in accordance with
the requirements of Code Section 409A based on whether the facts and
circumstances indicate that the Company and Executive reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Executive would perform after such date (whether
as an employee or as an independent contractor) would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding thirty-six (36) month period (or the full period of
services to the Company if the Executive has been providing services to the
Company less than thirty-six (36) months).

 

1.16 “Specified Employee” means an employee who at the time of Separation from
Service is a key employee of the Company, if any stock of the Company is
publicly traded on an established securities market or otherwise. For purposes
of this Agreement, an employee is a key employee if the employee meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the twelve (12) month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.

 

1.17 “Termination for Cause” means a Separation from Service for:

 

  (a) Gross negligence or gross neglect of duties to the Company;

 

5



--------------------------------------------------------------------------------

  (b) Conviction of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Company; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in a material adverse effect on the Company.

Article 2

Company Contribution Account

 

2.1 Establishing and Crediting. The Company shall establish a Company
Contribution Account on its books for the Executive and shall credit to the
Company Contribution Account the following amounts:

 

  (a) The Company shall declare a Company Contribution amount for the most
recently completed Plan Year on the date and in the amount as listed in the
table below:

 

Date

   Amount
Credited    Cumulative
Account
Balance

12/15/08

   $ 136,619    $ 136,619

12/15/09

   $ 219,956    $ 356,575

12/15/10

   $ 232,252    $ 588,827

12/15/11

   $ 244,547    $ 833,374

12/15/12

   $ 259,576    $ 1,092,950

12/15/13

   $ 273,237    $ 1,366,187

 

2.2 Accounting Device Only. The Company Contribution Account is solely a device
for measuring amounts to be paid under this Agreement and is not a trust fund of
any kind.

Article 3

Distributions During Lifetime

 

3.1 Normal Retirement Benefit. Upon the Normal Retirement Date, the Company
shall distribute to the Executive the benefit described in this Section 3.1 in
lieu of any other benefit under this Article.

 

  3.1.1 Amount of Benefit. The annual benefit under this Section 3.1 is One
Hundred Fifty Thousand Dollars ($150,000).

 

  3.1.2 Distribution of Benefit. The Company shall distribute the annual benefit
to the Executive in twelve (12) consecutive monthly payments commencing within
thirty (30) days following Normal Retirement Date. The annual benefit shall be
paid for fifteen (15) years.

 

3.2 Early Termination Benefit. If Early Termination occurs, the Company shall
distribute to the Executive the benefit described in this Section 3.2 in lieu of
any other benefit under this Article.

 

6



--------------------------------------------------------------------------------

  3.2.1 Amount of Benefit. The benefit under this Section 3.2 is determined by
vesting the Executive in the Company Contribution Account as follows:

 

Date in which Separation from Service Occurs

   Benefit Amount

Prior to 12/15/2008

   $ 0

12/15/2008 - 12/14/2009

   $ 136,619

12/15/2009 - 12/14/2010

   $ 356,575

12/15/2010 - 12/14/2011

   $ 588,827

12/15/2011 - 12/14/2012

   $ 833,374

12/15/2012 - 12/14/2013

   $ 1,092,950

 

  3.2.2 Distribution of Benefit. The Company shall distribute the benefit to the
Executive in a lump sum within thirty (30) days following Separation from
Service.

 

3.3 Disability Benefit. If the Executive experiences a Disability prior to
Normal Retirement Age, the Company shall distribute to the Executive the benefit
described in this Section 3.3 in lieu of any other benefit under this Article.

 

  3.3.1 Amount of Benefit. The annual benefit under this Section 3.3 is One
Hundred Fifty Thousand Dollars ($150,000).

 

  3.3.2 Distribution of Benefit The Company shall distribute the annual benefit
to the Executive in twelve (12) consecutive monthly payments commencing within
thirty (30) days following the date the Executive is deemed Disabled
(“Disability”), as defined within this agreement. The annual benefit shall be
paid for fifteen (15) years.

 

3.4 Change in Control Benefit prior to Normal Retirement Date. If a Change in
Control occurs prior to Normal Retirement Date, the Company shall distribute to
the Executive the benefit described in this Section 3.4 in lieu of any other
benefit under this Article.

 

  3.4.1 Amount of Benefit. The benefit under this Section 3.4 is One Million
Three Hundred Sixty Six Thousand One Hundred Eighty Seven Dollars ($1,366,187).

 

  3.4.2 Distribution of Benefit. The Company shall distribute the benefit to the
Executive in a lump sum on the date of such Change in Control.

 

  3.4.3 Excess Parachute Payment Gross-up. If any benefit payable under this
Agreement or any other agreement or plan would create an excise tax under the
excess parachute rules of Code Section 280G, the Company shall pay to the
Executive an additional amount (the “Gross-up”) equal to: the Executive’s excise
penalty tax amount divided by the sum of (one minus the sum of the penalty tax
rate plus the Executive’s marginal income tax rate). The Gross-up shall be paid
in a lump sum on the date of Change in Control.

 

  3.4.4

Change of Control Benefit subsequent to Normal Retirement Date. If a Change of
Control occurs subsequent to Executive’s Normal Retirement Date, the Company
shall

 

7



--------------------------------------------------------------------------------

 

cease future Section 3.1 monthly payments and make a lump sum cash payment to
the Executive equal to the present value of all remaining payments entitled to
the Executive pursuant to Section 3.1. The discount factor to be used to
calculate the present value of these remaining payments shall be 7%. The cash
payment shall be paid to the Executive no later than thirty (30) days subsequent
to the Change of Control.

 

3.5 Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 3.5 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Separation from Service are limited because the Executive is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service. Rather, any distribution which
would otherwise be paid to the Executive during such period shall be accumulated
and paid to the Executive in a lump sum on the first day of the seventh month
following Separation from Service. All subsequent distributions shall be paid in
the manner specified.

 

3.6 Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then the Company may make a limited distribution to the Executive in
a manner that conforms to the requirements of Code section 409A. Any such
distribution will decrease the Company Contribution Account balance.

 

3.7 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 3, the Executive and the Company may, subject to the terms of
Section 9.1, amend this Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

 

  (b) must, for benefits distributable under Sections 3.1, 3.2 and 3.4, delay
the commencement of distributions for a minimum of five (5) years from the date
the first distribution was originally scheduled to be made; and

 

  (c) must take effect not less than twelve (12) months after the amendment is
made.

Article 4

Distributions at Death

 

4.1 Death During Active Service. If the Executive dies prior to Separation from
Service, Disability or Change in Control, the Company shall distribute to the
Beneficiary the benefit described in this Section 4.1. This benefit shall be
distributed in lieu of the benefit under Article 3.

 

  4.1.1 Amount of Benefit. The benefit under this Section 4.1 is the Company
Contribution Account balance determined as of the date of the Executive’s death.

 

  4.1.2 Distribution of Benefit. The Company shall distribute the benefit to the
Beneficiary in a lump sum within thirty (30) days following the Executive’s
death. The Beneficiary shall be required to provide to the Company the
Executive’s death certificate receipt.

 

4.2

Death During Distribution of a Benefit. If the Executive dies after any benefit
distributions have

 

8



--------------------------------------------------------------------------------

 

commenced under this Agreement but before receiving all such distributions, the
Company shall distribute to the Beneficiary the remaining benefits at the same
time and in the same amounts they would have been distributed to the Executive
had the Executive survived.

Article 5

Beneficiaries

 

5.1 In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Company in which the Executive participates.

 

5.2 Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

 

5.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

5.4 No Beneficiary Designation. If the Executive dies without a valid
Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, any benefit shall be paid to the personal
representative of the Executive’s estate.

 

5.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

 

9



--------------------------------------------------------------------------------

Article 6

General Limitations

 

6.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not distribute any benefit under this Agreement
if the Executive’s employment with the Company is terminated by the Company or
an applicable regulator due to a Termination for Cause.

 

6.2 Suicide or Misstatement. No benefit shall be distributed if the Executive
commits suicide within two (2) years after the Effective Date, or if an
insurance company which issued a life insurance policy covering the Executive
and owned by the Company denies coverage (i) for material misstatements of fact
made by the Executive on an application for such life insurance, or (ii) for any
other reason.

 

6.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Company shall not distribute any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.

 

6.4 Forfeiture Provision. The Executive shall forfeit any non-distributed
benefits under this Agreement if within twelve (12) months following a
Separation from Service, the Executive, directly or indirectly, either as an
individual or as a proprietor, stockholder, partner, officer, director,
employee, agent, consultant or independent contractor of any individual,
partnership, corporation or other entity (excluding an ownership interest of
three percent (3%) or less in the stock of a publicly-traded company):

(i) becomes employed by, participates in, or becomes connected in any manner
with the ownership, management, operation or control of any bank, savings and
loan or other similar financial institution if the Executive’s responsibilities
will include providing banking or other financial services within Polk County,
Florida as of the date of the termination of the Executive’s employment;

(ii) participates in any way in hiring or otherwise engaging, or assisting any
other person or entity in hiring or otherwise engaging, on a temporary,
part-time or permanent basis, any individual who was employed by the Company as
of the date of termination of the Executive’s employment;

(iii) assists, advises, or serves in any capacity, representative or otherwise,
any third party in any action against the Company or transaction involving the
Company;

(iv) sells, offers to sell, provides banking or other financial services,
assists any other person in selling or providing banking or other financial
services, or solicits or otherwise competes for, either directly or indirectly,
any orders, contract, or accounts for services of a kind or nature like or
substantially similar to the financial services performed or financial products
sold by the Company (the preceding hereinafter referred to as “Services”), to or
from any person or entity from whom the Executive or the Company, to the
knowledge of the Executive provided banking or other financial services, sold,
offered to sell or solicited orders, contracts or accounts for Services during
the one (1) year period immediately prior to the termination of the Executive’s
employment;

 

10



--------------------------------------------------------------------------------

(v) divulges, discloses, or communicates to others in any manner whatsoever, any
confidential information of the Company, to the knowledge of the Executive,
including, but not limited to, the names and addresses of customers or
prospective customers, of the Company, as they may have existed from time to
time, of work performed or services rendered for any customer, any method and/or
procedures relating to projects or other work developed for the Company,
earnings or other information concerning the Company. The restrictions contained
in this subparagraph (v) apply to all information regarding the Company,
regardless of the source who provided or compiled such information.
Notwithstanding anything to the contrary, all information referred to herein
shall not be disclosed unless and until it becomes known to the general public
from sources other than the Executive.

 

6.5 Change in Control. The forfeiture provision detailed in Section 6.4 hereof
shall not be enforceable following a Change in Control.

Article 7

Administration of Agreement

 

7.1 Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 

7.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Company.

 

7.3 Binding Effect of Decisions. Any decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

 

7.4 Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator.

 

7.5 Company Information. To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
Executive’s death, Disability or Separation from Service, and such other
pertinent information as the Plan Administrator may reasonably require.

 

11



--------------------------------------------------------------------------------

Article 8

Claims and Review Procedures

 

8.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

  8.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits. If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the claimant.

 

  8.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within ninety (90) days after receiving the claim. If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional ninety (90) days by notifying the claimant in writing,
prior to the end of the initial ninety (90) day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

  8.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

8.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 

  8.2.1 Initiation – Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

  8.2.2

Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon

 

12



--------------------------------------------------------------------------------

 

request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the claimant’s claim for benefits.

 

  8.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  8.2.4 Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within sixty (60) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

  8.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. A
notification of denial shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 9

Amendments and Termination

 

9.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Executive. However, the Company may unilaterally amend
this Agreement to conform with written directives to the Company from its
banking regulators or to comply with legislative changes or tax law, including
without limitation Code Section 409A.

 

9.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Company and the Executive. Except as provided in
Section 9.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 3 or Article 4.

 

9.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 9.2, if the Company terminates this Agreement in the
following circumstances:

 

  (a) Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of this Agreement and further provided
that all the Company’s arrangements which are substantially similar to this
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of such
termination;

 

13



--------------------------------------------------------------------------------

  (b) Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under this Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which this
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Company’s termination of this and all other arrangements that
would be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Agreement;

the Company may distribute the Company Contribution Account balance, determined
as of the date of the termination of this Agreement, to the Executive in a lump
sum subject to the above terms.

Article 10

Emergency Economic Stabilization Act of 2008 (“EESA”)

 

10.1 EESA. During the period that the United States Treasury owns any debt or
equity securities of the Company pursuant to the Troubled Asset Relief Program
(“TARP”) Capital Purchase Program (“CPP”), all the terms and amounts of
executive compensation as described and agreed upon pursuant to this agreement
shall be amended, modified and adjusted, as necessary, to comply with
Section 111(b) of EESA as implemented by guidance or regulation thereunder.

Article 11

Miscellaneous

 

11.1 Binding Effect. This Agreement shall bind the Executive and the Company and
their beneficiaries, survivors, executors, administrators and transferees.

 

11.2 No Guarantee of Employment. This Agreement is not a contract for
employment. It does not give the Executive the right to remain as an employee of
the Company nor interfere with the Company’s right to discharge the Executive.
It does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

 

14



--------------------------------------------------------------------------------

11.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

11.4 Tax Withholding and Reporting. The Company shall withhold any taxes that
are required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Company’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Company shall
satisfy all applicable reporting requirements, including those under Code
Section 409A.

 

11.5 Applicable Law. This Agreement and all rights hereunder shall be governed
by the laws of the State of Florida, except to the extent preempted by the laws
of the United States of America.

 

11.6 Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Company for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Company to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors. Any insurance on the Executive’s life or
other informal funding asset is a general asset of the Company to which the
Executive and Beneficiary have no preferred or secured claim.

 

11.7 Reorganization. The Company shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm or person unless such succeeding or continuing bank, firm or person
agrees to assume and discharge the obligations of the Company under this
Agreement. Upon the occurrence of such an event, the term “Company” as used in
this Agreement shall be deemed to refer to the successor or survivor entity.

 

11.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

11.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural

 

11.10 Alternative Action. In the event it shall become impossible for the
Company or the Plan Administrator to perform any act required by this Agreement
due to regulatory or other constraints, the Company or Plan Administrator may
perform such alternative act as most nearly carries out the intent and purpose
of this Agreement and is in the best interests of the Company, provided that
such alternative act does not violate Code Section 409A.

 

11.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any provision
herein.

 

11.12 Validity. If any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

15



--------------------------------------------------------------------------------

11.13 Notice. Any notice or filing required or permitted to be given to the
Company or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the
address below:

CenterState Banks of Florida, Inc.

42745 U.S. Highway 27

Davenport, Florida 33837

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

11.14 Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have signed this Agreement.

 

EXECUTIVE     CENTERSTATE BANKS OF FLORIDA, INC.

/s/ Ernest S. Pinner

    By:  

/s/ Thomas E. Oakley

Ernest S. Pinner       Thomas E. Oakley       Compensation Committee Chairman  
    CenterState Banks of Florida, Inc.

 

16